Citation Nr: 1548410	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to exclude posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral plantar warts.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied a claim of service connection for posttraumatic stress disorder (PTSD) and petitions to reopen previously denied claims for a psychotic disorder, a personality disorder, and depression.  The Board previously considered these issues in March 2014, at which time it denied service connection for PTSD and a personality disorder, and remanded the issues of service connection for a psychotic disorder and depression for additional development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in August 2011.  He also appeared before a Decision Review Officer at a hearing in December 2009.  Transcripts of those hearings are of record. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issues of service connection for bilateral hearing loss and bilateral plantar warts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The weight of the evidence shows that the Veteran's current psychiatric disability is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for the current acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.

Turning to the evidence of record, the Veteran's enlistment examination in December 1973 showed no psychiatric defects and he denied all relevant complaints in the accompanying report of medical history.  Thus, he is deemed sound on entry.  38 U.S.C.A. § 1111.  In a May 2014 VA examination, the examiner determined that the Veteran's current psychiatric disorder started to develop in his childhood and therefore preexisted service.  See also July 2014 VA opinion.  Moreover, the examiner determined that the Veteran developed exacerbated symptoms in service, during which the symptoms reached diagnostic severity.  The examiner opined that such exacerbation was not beyond the expected normal progression of the disorder.  See also July 2014 VA opinion.

In view of the above, the Board finds that the presumption of soundness has not been rebutted.  While the May 2014 VA examiner opined that the Veteran's preexisting psychiatric disorder more likely than not did not aggravate beyond its natural progression, this opinion did not apply the appropriate legal standard.  Moreover, the opinion does not constitute clear and unmistakable evidence that the preexisting condition was not aggravated during service.  Rather, as stated above, the May 2014 VA examiner conceded that the Veteran's psychiatric symptoms reached diagnostic severity in service.  Thus, the question for consideration is whether any current psychiatric disorder was incurred in service.

The May 2014 VA examiner diagnosed the Veteran with schizophrenia, chronic undifferentiated type.  Thus, the element of a current diagnosis is not in dispute.  Moreover, it appears that the Veteran's psychiatric symptoms have been continuous since service.  In this regard, the May 2014 VA examiner stated that there is no history of remission for the Veteran's condition.  See July 2014 VA opinion.  

Again, the May 2014 VA examiner has determined that the Veteran developed exacerbated symptoms of schizophrenia in service, with no history of remission.  See also July 2014 VA opinion.  Accordingly, the evidence supports a finding that the Veteran's current psychiatric disorder is related to his military service.

In sum, the Veteran, deemed sound on entrance, began manifesting psychiatric symptomatology in service, has continued to manifest symptoms since that time, and currently has a diagnosis of an acquired psychiatric disorder.  For these reasons, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to service connection for an acquired psychiatric disability is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

In October 2015, the Veteran requested reconsideration of a September 2015 rating decision that denied entitlement to service connection for bilateral hearing loss and bilateral plantar warts.  The Board considers the Veteran's request for reconsideration to constitute a notice of disagreement with regard to the October 2015 rating decision.  VA has not yet provided a statement of the case with regard to these issues.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issues of service connection for bilateral hearing loss and bilateral plantar warts.  Do not certify these issues to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


